Citation Nr: 9914005	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-08 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for nodulocystic acne, 
currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from April 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

In November 1998, the veteran testified before the 
undersigned Member of the Board.  In his testimony, the 
veteran raised the issue of depression, secondary to 
nodulocystic acne.  This issue has not, however, been 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate consideration.

REMAND

In his November 1998 testimony, the veteran asserted that 
recent relevant medical records were not in evidence.  For 
example, he indicated that in April 1998 he underwent surgery 
at the VA Medical Center in Des Moines, Iowa to remove 
enlarged nodulocysts.  He described that the surgeons cut the 
cysts on his body and stapled the sutures, that the sutures 
would normally get infected and cause pain, and that the 
cysts themselves caused an unpleasant odor.  

The record does not show, however, that the aforementioned 
1998 surgical records or records pertaining to ongoing VA 
outpatient treatment also discussed at the hearing have ever 
requested.  The Board feels that these records may contain 
evidence relevant to the veteran's claim.  When VA is put on 
notice of the existence of certain records and their 
relevance, it must seek to obtain those records.  Baker v. 
West, 11 Vet. App. 163, 169 (1998).  Therefore, further 
development is necessary.  

The Board also notes that the May 1997 VA examination was not 
performed when the veteran's skin disorder was active.  
Accordingly, the appellant should be afforded another 
examination to ascertain the nature and severity of his 
residual nodulocystic acne, and this examination should be 
conducted during an active stage in order to provide a fully 
informed and adequate record for the purposes of rating the 
disability.  Ardison v. Brown, 6 Vet. App. 405, 408 (1994) 
(when a condition is prone to flare-ups and thus active and 
inactive stages, VA's duty to assist includes conducting an 
examination during the active stage of the condition, if 
feasible).  

Finally, as the appellant contends that he cannot find 
employment because no one will hire him with this skin 
disorder, the RO should specifically consider and document 
whether the veteran is entitled to an increased rating for 
nodulocystic acne on a schedular and an extraschedular basis.  
See 38 C.F.R. §§ 3.321(b)(1) (1998).

Therefore, this case is REMANDED to the RO for the following 
development:

1.  The veteran should be contacted and 
requested to furnish a complete list of 
all VA and private medical personnel and 
facilities from which he has received 
treatment for nodulocystic acne since May 
1997, including the hospital where he 
underwent surgery in April 1998.  After 
obtaining the appropriate releases from 
the veteran where necessary, all health 
care providers must be contacted and 
requested to provide all treatment 
records in their possession pertaining to 
the veteran's nodulocystic acne.  If 
these records are unavailable or are 
duplicates of those already on file, that 
fact should be annotated in the claims 
folder.  All such records received should 
be associated with the claims folder.

2.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the nature and severity of his 
nodulocystic acne.  The RO should attempt 
to coordinate the examination so that the 
veteran is assessed during a flare-up of 
his residuals (e.g. when the cysts are 
swollen).  The examiner must review the 
claims folder and a copy of this REMAND.  
All necessary tests and studies must be 
conducted to include color photographs 
taken of affected areas.  The examiner 
should elicit from the veteran his 
account of how his disability affects his 
daily activities and employability.  The 
report of the examination should include 
a detailed account of all manifestations 
of the nodulocystic acne found to be 
present, and the effects of the 
disability on the veteran's ordinary 
activity and employability.  The examiner 
should also comment on the nature and 
extent of the veteran's residual 
scarring, to include commentary as to 
whether any residual surgical scars are 
superficial, painful, tender, poorly 
nourished, and/or whether they repeatedly 
ulcerate.  The examiner should also 
comment whether the nodulocystic acne 
produces an unpleasant odor.  Any opinion 
expressed should include a complete 
rationale.  The examination report must 
either be typed, or written in a clearly 
legible manner.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
increased rating for nodulocystic acne.  
The RO should also specifically address 
and document whether the veteran is 
entitled to an increased rating for 
nodulocystic acne on an extraschedular 
basis.  38 C.F.R. § 3.321.  Adequate 
reasons and bases for any decision should 
be stated with a clear explanation as to 
how the governing law, regulation, and 
Court precedent affects the outcome of 
the case.

If the veteran's claim is not granted, then he and his 
representative should be issued a supplemental statement of 
the case and given an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration.

The veteran need take no action until otherwise notified, but 
he and/or his representative may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


